Lumpkin, P. J.
The defense to the present action, which was one brought by a physician against a husband for medical services to the latter’s wife, being that she had voluntarily abandoned him without sufficient provocation and that the services were rendered after notice by the defendant to the plaintiff not to render them, and the evidence, pro and con, upon the question of notice presenting, in view of the other evidence in the case, a material issue of fact which ought to have been passed upon by the jury under appropriate instructions from the bench, the court erred in not thus submitting this issue to them and in summarily disposing of the case by directing a verdict for the plaintiff.

Judgment reversed.


All the Justices concurring.